Citation Nr: 1637589	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  12-27 288A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel







INTRODUCTION

The Veteran served on active duty from January 1969 through November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The Veteran has perfected a timely appeal of the issue identified above.

An August 2016 brief filed by the Veteran's representative identifies the issue of entitlement to service connection for diabetes mellitus as remaining before the Board on appeal.  Indeed, this appeal did include that issue initially, as well as the issue of the Veteran's entitlement to a compensable disability rating for bilateral hearing loss.  Those matters were preserved for appeal by the Veteran in timely notices of disagreement received in September 2009 and March 2010 respectively; however, he did not perfect his appeal as to either issue.  Statements of the case addressing both issues were mailed to the Veteran in August and September of 2012.  A VA Form 9 substantive appeal filed subsequently by the Veteran expressed that he was "only appealing the hypertension case."  In August 2013, the RO mailed to the Veteran a supplemental statement of the case that readjudicated the issue of his entitlement to a compensable disability rating for hearing loss.  An accompanying letter instructed the Veteran that, if he had not yet filed a formal appeal as to that issue, he was required to do so.  Still, the Veteran did not subsequently express any intention to perfect his appeal.  Given the foregoing history, the issues concerning the Veteran's entitlement to service connection for diabetes mellitus, type II and a compensable disability rating for bilateral hearing loss do not remain in an appellate status before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

The Veteran asserts in his claim and lay statements that he has hypertension that was caused by herbicide exposure during service.  The service department records document that he had service in Vietnam from July 1969 through July 1970.  As such, he is presumed as having been exposed to herbicides during service.

Although the Veteran's in-service herbicide exposure is presumed, the laws and regulations do not recognize hypertension as being among the diseases that may be presumed as being related to herbicide exposure during service.  38 C.F.R. § 3.309(e) (2015).  As such, service connection for the Veteran's hypertension may not be presumed as being related to his active duty service merely by virtue of his in-service herbicide exposure.

Service connection may also be awarded for certain listed chronic diseases, such as hypertension, on a presumptive basis even in the absence of evidence showing the onset of that disability during service, provided that such disability is shown as having been manifest to a compensable degree within one year of separation from active duty.  In such instances, the disease at issue is presumed as having been incurred during active service.  That presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309 (a) is through a showing of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

VA treatment records show that the Veteran has been followed for diagnosed hypertension since 1998.  Those records do not, however, provide any opinion as to when the Veteran's hypertension began, or, whether the hypertension has any etiological relationship with the Veteran's active duty service.

The Veteran was afforded a VA examination for his hypertension in December 2010.  Blood pressure readings taken at that time confirmed ongoing hypertension.  Based on the readings from the examination and the medical history shown in the records, the VA examiner diagnosed hypertension but offered no opinion as to whether there is an etiological relationship between the Veteran's hypertension and his active duty service.  Records for VA treatment received by the Veteran since that time document ongoing hypertension that has been managed by beta blocker medication.

Despite the foregoing, VA has not sought a medical opinion that addresses the question of whether the Veteran's hypertension is related etiologically to his active duty service.  Such an opinion must be obtained.  38 C.F.R. § 3.159(c)(4) (2015).

Accordingly, the case is REMANDED for the following action:

1.  Obtain records for all relevant VA treatment from 1982 to 1998, and since February 2013, to include any archived records.  Records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  Thereafter the claims file should be provided to an appropriate VA medical examiner.  The designated examiner should be asked to review the claims file and to provide an opinion as to whether the Veteran's hypertension is related etiologically to the Veteran's active duty service.

For purposes of the opinion, the examiner will note that the Veteran is presumed as having been exposed to herbicides during his active duty service, and that he contends in his October 2012 VA Form 9 substantive appeal that he had been receiving treatment for hypertension for approximately 30 years.

Based on the review of the records, the examiner is asked to answer the following medical questions:

	(a) did the Veteran have hypertension, or, demonstrate 	any hypertensive blood pressure readings during his 	period of active duty service?

	(b) is it at least as likely as not (i.e., at least a 50 	percent probability) that the Veteran had hypertension 	to a compensable degree within the one year period 	following his separation from service (i.e., November 	1971 through November 1972)?

	(c) is it at least as likely as not that the Veteran's 	hypertension was caused by or resulted from his in-	service herbicide exposure during service in Vietnam?

	(d) is it at least as likely as not that the Veteran's 	hypertension was caused by or resulted from an 	injury, illness, or event that occurred during his period 	of active duty service?

The examiner should provide a full rationale for any findings and opinions, and in doing so, should address the Veteran's subjective complaints, objective findings, and diagnoses which are noted in the service treatment records, post-service VA treatment records, and post-service private treatment records.

If the examiner is unable to provide any of the opinions requested above without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.  The examiner's opinions and rationale should be expressed in a report.

3.  After completion of the above development, the issue of the Veteran's entitlement to service connection for hypertension should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


